Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 23, 25, 30, 32, 37, and 39 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 requires determining, responsive to determining that the volume of the utterances spoken or sung by a first person relative to the background noise is low, that a public address system should equalize an audio of the utterances spoken or sung by the first person delivered by the public address system.  Paragraph [0030] of the specification discloses characteristics of the audio of the utterances spoken or sung by a first person include “volume of the audio, volume of the audio relative 
The specification also discloses in paragraph [0038] that feedback communicated to a person in charge of the PA system or to the PA system itself causes the person or the PA system to adjust the volume at which the audio is presented, or equalize the audio to adjust the tone of the audio. Paragraph [0040] similarly describes feedback to equalize the audio to adjust the tone of the audio. In both instances, the specific type of “feedback” is not identified. Additionally, given that one of the characteristics analyzed for feedback includes the tone of the audio, and equalizing the audio is expressly disclosed to adjust the tone of the audio, it would be reasonable to assume that the “feedback” in this case is related to the tone of the audio.
However, even without this assumption, there is nothing in the specification that suggests determining (whether by a person or a device) that a public address system should equalize an audio of the utterances spoken or sung by a first person responsive to determining that the volume of the utterances spoken or sung by the first person relative to the background noise is low. That is, the specification as filed does not reasonably convey to one skilled in the art that the inventor had possession of a method, device, or computer program product that, in response to a determination that the volume of utterances spoken or sung by a first person relative to the background noise was low, determining that a public address system should equalize the audio of the utterances, as required by claim 23.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 27, 34, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites determining “that the volume of utterances spoken or sung by the first person relative to the background noise is low” in lines 2-4 of the claim. However, lines 5-8 of the claim then recite “responsive to the determining… that the volume of the utterances spoken or sung by the first person relative to the background noise is high”. It is therefore not clear whether “the determining” as recited in the claim determines that the volume of utterances spoken or sung by the first person relative to the background noise is low or if it is high. For the purposes of examination, it will be assumed that this is a typographical error, and that lines 2-4 of the claim were intended to recite “the volume of utterances spoken or sung by the first person relative to the background noise is high”.
Claims 34 and 40 recite similar limitations and are rejected for the same reasons as claim 27.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21, 26-28, 33-35, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanevsky et al. (U.S. Patent No. 8,140,325, hereinafter “Kanevsky”).
In regard to claim 21, Kanevsky discloses a method (Fig. 4), comprising: 
detecting, in real time, by a mobile communication device, utterances spoken or sung by a first person when the utterances are spoken or sung (audio comprising speech is captured as it is spoken, column 10, lines 13-25); 
comparing, in real time using a processor of the mobile communication device, the detected utterances spoken or sung by the first person to at least a stored sample of utterances spoken or sung by the first person (during audio capture, the audio determines if degraded audio conditions are present, column 10, lines 13-25; wherein the incoming speech is compared to a stored voice sample of the user, column 11, lines 29-42); 
based on the comparing the detected utterances spoken or sung by the first person to at least the stored sample of utterances spoken or sung by the first person, isolating audio of the utterances spoken or sung by the first person from a background noise (the stored voice sample is used to 
determining a volume of the utterances spoken or sung by the first person relative to the background noise (a signal to noise ratio is determined, column 8, lines 50-65); 
generating, by the mobile communication device, a key indicator that indicates the volume of the detected utterances spoken or sung by the first person relative to the background noise (the signal to noise ratio and input speech volume are tracked and an indication whether the user’s speech volume is too high or too low is determined, column 8, lines 50-65); and 
based on the key indicator, communicating, by the mobile communication device, information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise (signal to noise ratio (SNR), etc. is provided as feedback to the user to inform the user whether the user’s speech volume is too loud or too low, column 8, lines 50-65).

In regard to claim 26, Kanevsky discloses determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is low (the volume of the user’s voice is tracked and a determination is made that the user’s speech volume is too low, column 8, lines 50-65); and 
responsive to the determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is low, determining that the first person should speak or sing closer to a microphone or speak or sing more loudly (a determination is made that the deficiencies of the captured audio cannot be fixed automatically, column 8, lines 40-49; and determines feedback to indicate to the user how to correct the deficiencies by, e.g., speaking more loudly, column 8, lines 50-65); 


In regard to claim 27, Kanevsky discloses determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is high (the volume of the user’s voice is tracked and a determination is made that the user’s speech volume is too high, column 8, lines 50-65); and 
responsive to the determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is high, determining that the first person should speak or sing farther from a microphone or speak or sing more softly (a determination is made that the deficiencies of the captured audio cannot be fixed automatically, column 8, lines 40-49; and determines feedback to indicate to the user how to correct the deficiencies by, e.g., speaking more softly, column 8, lines 50-65); 
wherein the information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise is feedback communicated to the first person and indicates to the first person that the first person should speak or sing farther from a microphone or speak or sing more softly (feedback is displayed for the user indicating that the user’s speech volume is too high, and the user should speak more softly, column 8, lines 50-65).


a processor programmed to initiate executable operations (processors, column 13, lines 47-51), comprising:
detecting, in real time, by a mobile communication device, utterances spoken or sung by a first person when the utterances are spoken or sung (audio comprising speech is captured as it is spoken, column 10, lines 13-25); 
comparing, in real time using a processor of the mobile communication device, the detected utterances spoken or sung by the first person to at least a stored sample of utterances spoken or sung by the first person (during audio capture, the audio determines if degraded audio conditions are present, column 10, lines 13-25; wherein the incoming speech is compared to a stored voice sample of the user, column 11, lines 29-42); 
based on the comparing the detected utterances spoken or sung by the first person to at least the stored sample of utterances spoken or sung by the first person, isolating audio of the utterances spoken or sung by the first person from a background noise (the stored voice sample is used to transform the input speech data, column, 11, lines 29-42; where the speech signal features are mapped to an undistorted target channel, column 13, lines 8-20); 
determining a volume of the utterances spoken or sung by the first person relative to the background noise (a signal to noise ratio is determined, column 8, lines 50-65); 
generating, by the mobile communication device, a key indicator that indicates the volume of the detected utterances spoken or sung by the first person relative to the background noise (the signal to noise ratio and input speech volume are tracked and an indication whether the user’s speech volume is too high or too low is determined, column 8, lines 50-65); and 


In regard to claim 33, Kanevsky discloses determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is low (the volume of the user’s voice is tracked and a determination is made that the user’s speech volume is too low, column 8, lines 50-65); and 
responsive to the determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is low, determining that the first person should speak or sing closer to a microphone or speak or sing more loudly (a determination is made that the deficiencies of the captured audio cannot be fixed automatically, column 8, lines 40-49; and determines feedback to indicate to the user how to correct the deficiencies by, e.g., speaking more loudly, column 8, lines 50-65); 
wherein the information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise is feedback communicated to the first person and indicates to the first person that the first person should speak or sing closer to the microphone or speak or sing more loudly (feedback is displayed for the user indicating that the user’s speech volume is too low, and the user should speak more loudly, column 8, lines 50-65).

In regard to claim 34, Kanevsky discloses determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative 
responsive to the determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is high, determining that the first person should speak or sing farther from a microphone or speak or sing more softly (a determination is made that the deficiencies of the captured audio cannot be fixed automatically, column 8, lines 40-49; and determines feedback to indicate to the user how to correct the deficiencies by, e.g., speaking more softly, column 8, lines 50-65); 
wherein the information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise is feedback communicated to the first person and indicates to the first person that the first person should speak or sing farther from a microphone or speak or sing more softly (feedback is displayed for the user indicating that the user’s speech volume is too high, and the user should speak more softly, column 8, lines 50-65).

In regard to claim 35, Kanevsky discloses a computer program product comprising a computer readable storage medium having program code stored thereon, the program code executable by a processor to perform a method (column 13, lines 47-67) comprising: 
detecting, in real time, by a mobile communication device, utterances spoken or sung by a first person when the utterances are spoken or sung (audio comprising speech is captured as it is spoken, column 10, lines 13-25); 
comparing, in real time using a processor of the mobile communication device, the detected utterances spoken or sung by the first person to at least a stored sample of utterances spoken or sung by the first person (during audio capture, the audio determines if degraded audio conditions are 
based on the comparing the detected utterances spoken or sung by the first person to at least the stored sample of utterances spoken or sung by the first person, isolating audio of the utterances spoken or sung by the first person from a background noise (the stored voice sample is used to transform the input speech data, column, 11, lines 29-42; where the speech signal features are mapped to an undistorted target channel, column 13, lines 8-20); 
determining a volume of the utterances spoken or sung by the first person relative to the background noise (a signal to noise ratio is determined, column 8, lines 50-65); 
generating, by the mobile communication device, a key indicator that indicates the volume of the detected utterances spoken or sung by the first person relative to the background noise (the signal to noise ratio and input speech volume are tracked and an indication whether the user’s speech volume is too high or too low is determined, column 8, lines 50-65); and 
based on the key indicator, communicating, by the mobile communication device, information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise (signal to noise ratio (SNR), etc. is provided as feedback to the user to inform the user whether the user’s speech volume is too loud or too low, column 8, lines 50-65).

In regard to claim 39, Kanevsky discloses determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is low (the volume of the user’s voice is tracked and a determination is made that the user’s speech volume is too low, column 8, lines 50-65); and 
responsive to the determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is 
wherein the information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise is feedback communicated to the first person and indicates to the first person that the first person should speak or sing closer to the microphone or speak or sing more loudly (feedback is displayed for the user indicating that the user’s speech volume is too low, and the user should speak more loudly, column 8, lines 50-65).

In regard to claim 40, Kanevsky discloses determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is high (the volume of the user’s voice is tracked and a determination is made that the user’s speech volume is too high, column 8, lines 50-65); and 
responsive to the determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is high, determining that the first person should speak or sing farther from a microphone or speak or sing more softly (a determination is made that the deficiencies of the captured audio cannot be fixed automatically, column 8, lines 40-49; and determines feedback to indicate to the user how to correct the deficiencies by, e.g., speaking more softly, column 8, lines 50-65); 
wherein the information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise is feedback communicated to the first person and indicates to the first person that the first person should speak or sing farther from a microphone or .






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22, 24, 29, 31, 36, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanevsky, in view of Rosenthal (U.S. Patent Application Pub. No. 2011/0082698).
In regard to claims 24, 31, and 38, Kanevsky discloses determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is low (the volume of the user’s voice is tracked and a determination is made that the user’s speech volume is too low, column 8, lines 50-65).
Kanevsky does not disclose determining that a public address system should increase a volume of an audio of the utterances spoken or sung by the first person delivered by the public address system.
Rosenthal discloses a method, device, and medium for providing feedback regarding a user’s spoken or sung utterances, comprising:
responsive to the determining, by the mobile communication device, based on the key indicator, that the volume of the utterances spoken or sung by the first person relative to the background noise is low, determining that a volume of an audio of the utterances spoken or sung by the first person 
wherein the information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise is feedback communicated to a second person and indicates to the second person that the volume of the audio of the utterances spoken or sung by the first person delivered by the public address system should be increased (a third party operator is provided feedback regarding the volume of a first person’s voice through a PA system, and the operator adjusts the volume of the user’s voice through the PA system accordingly, paragraph [0041]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine that a public address system should increase a volume of an audio of the utterances spoken or sung by the first person delivered by the public address system and provide feedback indicating to a second person that the volume of the audio of the utterances spoken or sung by the first person delivered by the public address system should be increased, because it would allow the second person to adjust the volume of the utterances spoken or sung by the first person to a level appropriate for the audience as judged by the second person, as taught by Rosenthal (paragraph [0041]).

In regard to claims 22, 29, and 36, the only difference between the claims and claims 24, 31, and 38 is that the communication of the information indicating the volume of the detected utterances spoken or sung by the first person relative to the background noise “causes the public address system to automatically increase the volume of the audio of the utterances spoken or sung by the first person delivered by the public address system”.  Thus, the manual activity of the second person increasing the volume of the audio of the utterances spoken or sung by the first person delivered by the public address system as recited in claims 24, 31, and 38 is broadly replaced by “automatic” means for increasing the In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). Therefore, claims 22, 29, and 36 are considered obvious in view of Kanevsky and Rosenthal, because broadly providing means to increase the volume of the audio of the utterances spoken or sung by the first person delivered by the public address system “automatically” to replace the second person manually increasing the volume of the audio of the utterances spoken or sung by the first person delivered by the public address system is not sufficient to distinguish over the disclosed manual activity disclosed by Rosenthal.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Van Der Schaar disclose a method for controlling volume of a PA system using an objective audio intelligibility metric.  van Wijngaarden et al. disclose a system for providing intelligibility feedback to a user of a PA system.  Shuttleworth et al. disclose a PA system with ambient noise level compensation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 4/30/21
/BRIAN L ALBERTALLI/               Primary Examiner, Art Unit 2656